EXHIBIT 12.1 The Dow Chemical Company and Subsidiaries Computation of Ratio of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements For the Year Ended December 31 In millions, except ratio (Unaudited) 2009 2008 2007 2006 2005 Income from Continuing Operations Before Income Taxes $ 469 $ 1,277 $ 4,192 $ 4,938 $ 6,363 Add (deduct): Equity in earnings of nonconsolidated affiliates (630 ) (787 ) (1,122 ) (959 ) (964 ) Distributed income of earnings of nonconsolidated affiliates 690 836 774 616 495 Capitalized interest (61 ) (97 ) (85 ) (73 ) (56 ) Amortization of capitalized interest 91 84 79 70 70 Preferred security dividends (20 ) (63 ) (81 ) (77 ) (65 ) Adjusted earnings $ 539 $ 1,250 $ 3,757 $ 4,515 $ 5,843 Fixed charges: Interest expense and amortization of debt discount 1,571 648 584 616 702 Capitalized interest 61 97 85 73 56 Preferred security dividends 20 63 81 77 65 Rental expense – interest component 107 120 124 131 133 Total fixed charges $ 1,759 $ 928 $ 874 $ 897 $ 956 Earnings available for the payment of fixed charges $ 2,298 $ 2,178 $ 4,631 $ 5,412 $ 6,799 Ratio of earnings to fixed charges 1.3 2.3 5.3 6.0 7.1 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends $ 312 - Adjustment to pretax basis (at 35 percent) 168 - Preferred stock dividends - pretax $ 480 - Combined fixed charges and preferred stock dividend requirements $ 2,239 $ 928 $ 874 $ 897 $ 956 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 1.0 2.3 5.3 6.0 7.1 174
